Honorable James C. Kirkpatrick Secretary of State State of Missouri State Capitol Building Jefferson City, Missouri 65101
Dear Mr. Kirkpatrick:
In accordance with Section 125.030, RSMo, we have prepared the ballot title for Senate Joint Resolution No. 19, 79th General Assembly.
The ballot title is:
         Changes state treasurer's duties concerning investment of state funds and authorizes legislature to require treasurer to perform other duties.
Yours very truly,
                                  JOHN ASHCROFT Attorney General